EXHIBIT 10.2
Execution Version

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of April 20, 2020, is made by and
between The Cheesecake Factory Incorporated, a Delaware corporation and Paul D.
Ginsberg, an individual.

RECITALS

The Corporation has previously entered into indemnification agreements with its
directors and certain officers;

The Board of Directors has reviewed the form of indemnification agreement
previously entered into between the Corporation and its directors and certain
officers and considered the adoption of a new form of indemnification agreement
to replace the existing form of agreement;

The Board of Directors believes that the Corporation’s ability to continue to
attract and retain directors and certain officers will be adversely affected
unless the Corporation continues or offers to provide indemnification
agreements;

The Board of Directors has determined that contractual indemnification as set
forth herein is prudent and fair to the Corporation and promotes the best
interests of the Corporation and its stockholders;

The Corporation has requested Indemnitee to serve or desires that Indemnitee
continue to serve as a director or officer of the Corporation free from undue
concern for claims for damages arising out of or related to such services to the
Corporation; and

Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he or she is
furnished the indemnity provided for herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1.        Generally.

To the fullest extent permitted by the laws of the State of Delaware:

(a)        The Corporation shall indemnify and hold harmless Indemnitee to the
fullest extent authorized by the laws of the State of Delaware, as the same
exist or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Corporation to provide broader
indemnification rights than those laws permitted the Corporation to provide
prior to such amendment).







--------------------------------------------------------------------------------

2

(b)        The Corporation shall indemnify and hold harmless Indemnitee if
Indemnitee was, is, or is threatened to be made a party to or witness or other
participant in any Action by reason of the fact that Indemnitee is or was
serving or has agreed to serve at the request of the Corporation as a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or Other Enterprise by reason of any
action alleged to have been taken or omitted in any such capacity, whether the
basis of the Action is alleged action or failure to act in an official capacity
as a director, officer, employee or agent or in any other capacity while serving
as a director, officer, employee or agent. For the avoidance of doubt, the
foregoing indemnification obligation includes, without limitation, claims for
monetary damages against Indemnitee in respect of an alleged breach of fiduciary
duties, to the fullest extent permitted under Section 102(b)(7) of the DGCL as
in existence on the date hereof.

(c)        The indemnification provided by this Section 1 shall be from and
against Expenses as well as any Judgments, Fines and Amounts Paid in Settlement
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf in connection with such Action and any appeal therefrom, but shall only
be provided if Indemnitee meets the applicable standard of conduct set forth in
the DGCL. The termination of any Action by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet that standard of
conduct.

(d)        In the case of any Action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent of the Corporation, or
while serving as a director or officer of the Corporation, is or was serving or
has agreed to serve at the request of the Corporation as a director, officer,
employee or agent (which for the purposes hereof, shall include a trustee,
partner, or manager or similar capacity) of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
Other Enterprise by reason of any action alleged to have been taken or omitted
in any such capacity, whether the basis of that Action is alleged action or
inaction in an official capacity as a director, officer, employee or agent or in
any other capacity while serving as a director, officer, employee or agent,
Indemnitee shall be entitled to the indemnification rights provided by this
Indemnification Agreement. Provided, however, no indemnification shall be made
in respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.

Section 2.        Successful Defense; Partial Indemnification.

(a)        To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Action referred to in Section 1 hereof or in defense
of any claim, issue or matter therein, Indemnitee shall be indemnified against
Expenses actually and reasonably incurred in





--------------------------------------------------------------------------------

3

connection therewith. For purposes of this Indemnification Agreement and without
limiting the foregoing, if any Action is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by Indemnitee, (iv) an
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, or (v) with respect to any criminal Action, an adjudication
that Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, Indemnitee shall be considered for the purposes hereof to have been
wholly successful with respect thereto.

(b)        If Indemnitee is entitled under any provision of this Indemnification
Agreement to indemnification by the Corporation for some or a portion of the
Expenses and/or any Judgments, Fines or Amounts Paid in Settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Action, or in defense of any claim, issue or matter therein, and any appeal
therefrom but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Expenses and any
Judgments, Fines or Amounts Paid in Settlement to which Indemnitee is entitled.

(c)        Notwithstanding any other provision of this Indemnification Agreement
to the contrary, to the extent that Indemnitee is, by reason of the fact that
Indemnitee’s status with respect to the Corporation or any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
Other Enterprise which Indemnitee is or was serving or has agreed to serve at
the request of the Corporation, a witness or otherwise participates in any
Action (including, without limitation, any investigation conducted by the
Corporation or by any other person) at a time when Indemnitee is not a party in
the Action, the Corporation shall indemnify and hold harmless Indemnitee from
and against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

Section 3.        Determination That Indemnification Is Proper. Any
indemnification hereunder shall (unless otherwise ordered by a court of
competent jurisdiction) be made by the Corporation only as authorized in the
specific case upon a determination that indemnification is proper under the
circumstances because the Indemnitee has met the standard of conduct in the
DGCL. Any such determination shall be made (i) by a majority vote of the
Disinterested Directors, even if less than a quorum, (ii) by a majority vote of
a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even if less than a quorum, (iii) by a majority vote of
a quorum of the outstanding shares of stock of all classes entitled to vote on
the matter, voting as a single class, which quorum shall consist of stockholders
who are not at that time parties to the action, suit or proceeding in question,
(iv) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, by independent legal counsel, or (v) by a court of competent
jurisdiction.

Section 4.        Advance Payment of Expenses; Notification and Defense of
Claim.

(a)        The Corporation shall pay Expenses incurred by Indemnitee in
connection with any Action, in advance of the final disposition of such Action
as soon as practicable but in no event later than twenty (20) days after receipt
by the Corporation of (i) a statement or statements from Indemnitee requesting
such advance or advances from time to time, and (ii) if required by





--------------------------------------------------------------------------------

4

the DGCL, when the Expenses were incurred by Indemnitee in Indemnitee’s capacity
as a current director or officer (and not in any other capacity in which service
was, or is, rendered by Indemnitee) an undertaking by or on behalf of Indemnitee
to repay such amount or amounts, only if, and to the extent that, it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal or seek review that Indemnitee is not entitled to be
indemnified for such Expense by the Corporation as authorized by this
Indemnification Agreement or otherwise. Such undertaking is not required to be
secured and shall be accepted without reference to the financial ability of
Indemnitee to make such repayment. The right to advancement of Expenses as
granted by this Indemnification Agreement shall be enforceable by Indemnitee in
any court of competent jurisdiction if the Corporation fails to pay such
Expenses, in whole or in part, or fails to respond, within such 20-day period.

(b)        Promptly after receipt by Indemnitee of notice of the commencement of
any Action, Indemnitee shall, if a claim thereof is to be made against the
Corporation hereunder, notify the Corporation of the commencement thereof.
Provided, however, the failure to notify the Corporation promptly of the
commencement of the Action or Indemnitee’s request for indemnification, will not
relieve the Corporation from any liability that it may have to Indemnitee
hereunder.

(c)        In the event the Corporation is obligated to pay the Expenses of
Indemnitee with respect to an Action, as provided in this Indemnification
Agreement, the Corporation, if appropriate, will be entitled to (i) participate
therein at its own expense and (ii) assume the defense of such Action, jointly,
with any other indemnifying person, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Corporation, the Corporation will not be
liable to Indemnitee under this Indemnification Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Action
provided that (1) Indemnitee will have the right to employ Indemnitee’s own
counsel in such Action at Indemnitee’s expense and (2) if (i) the employment of
counsel by Indemnitee has been previously authorized in writing by the
Corporation, (ii) counsel to the Corporation or Indemnitee will have reasonably
concluded that there may be a conflict of interest or position, or reasonably
believes that a conflict is likely to arise, on any significant issue between
the Corporation and Indemnitee in the conduct of any such defense; or (iii) the
Corporation will not have employed counsel within sixty (60) calendar days of
receipt of such notice from Indemnitee to assume the defense of such Action,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Indemnification
Agreement. The Corporation will not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation or Indemnitee has
reasonably made the conclusion described in clause (c)(2)(ii) above.

Section 5.        Procedure for Indemnification.

(a)        To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon





--------------------------------------------------------------------------------

5

receipt of such a request for indemnification, advise the Corporation’s Board of
Directors in writing that Indemnitee has requested indemnification.

(b)        The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within thirty
(30) days following receipt of a request for indemnification pursuant to Section
5(a). The right to indemnification as granted by this Indemnification Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 30-day period. Alternatively, in seeking to establish or enforce a right to
indemnification or advancement of Expenses under this Indemnification Agreement,
Indemnitee, at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty (60) days following
the demand for arbitration. The Corporation shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration or any other claim. It
shall be a defense to any such action by Indemnitee (other than an action
brought to enforce a claim for the advancement of Expenses under Section 4
hereof when the required undertaking, if any, has been received by the
Corporation) that Indemnitee has not met the standard of conduct set forth in
the DGCL, but the burden of proving such defense by clear and convincing
evidence shall be on the Corporation. Neither the failure of the Corporation
(including its Board of Directors or one of its committees, its independent
legal counsel, and its stockholders) to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in the DGCL, nor the fact that there has been an actual determination by
the Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has or has not met the applicable standard of
conduct set forth in the DGCL. If a determination is made or deemed to have been
made pursuant to the terms of this Indemnification Agreement that Indemnitee is
entitled to indemnification, the Corporation shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding and enforceable. The Corporation further agrees to stipulate in
any court or before any arbitrator pursuant to this Section 5 that the
Corporation is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator
determines that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Corporation shall pay all Expenses actually and
reasonably incurred by Indemnitee in connection with such adjudication or award
in arbitration (including, but not limited to, any appellate Proceedings), and
in any suit brought by the Corporation to recover an advancement of Expenses
pursuant to the terms of an undertaking, the Corporation shall pay all Expenses
actually and reasonably incurred by Indemnitee in connection with such suit to
the extent Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of such suit.

(c)        The Indemnitee shall be presumed to be entitled to indemnification
under this Indemnification Agreement upon submission of a request for
indemnification pursuant to this Section 5, and the Corporation shall have the
burden of proof in overcoming that presumption in reaching a determination
contrary to that presumption. Such presumption shall be used as a basis for a
determination of entitlement to indemnification unless the Corporation overcomes
such presumption by clear and convincing evidence.





--------------------------------------------------------------------------------

6

Section 6.        Insurance and Subrogation.

(a)        The Corporation shall purchase and maintain directors and officers
liability and other insurance covering Indemnitee against claims made against,
and liabilities incurred by, Indemnitee or on Indemnitee’s behalf, whether or
not the Corporation would have the power or the obligation to indemnify
Indemnitee against such liability under the provisions of this Indemnification
Agreement. Such insurance shall have coverages, limits of liability and
retentions as is usual and customary for businesses of similar size and
conducting similar types of business. Upon Indemnitee’s request, the Corporation
shall provide promptly copies of any such policies of insurance, including any
riders, supplements or endorsements thereto. If the Corporation receives from
Indemnitee any notice of the commencement of an Action, the Corporation shall
give prompt notice of the commencement of such Action to the insurers in
accordance with the procedures set forth in their respective policies and shall
provide Indemnitee with a copy of that notice and copies of all correspondence
to and from the insurers pertaining thereto. The Corporation shall also instruct
the insurers and its broker(s) that they may communicate directly with
Indemnitee regarding any such claim. Thereafter, the Corporation shall take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Action in accordance with
the terms of such policy.

(b)        Except as provided in Section 14, in the event of any payment by the
Corporation under this Indemnification Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights. The Corporation
shall pay or reimburse all Expenses actually and reasonably incurred by
Indemnitee in connection with such subrogation.

(c)        The Corporation will not be liable under this Indemnification
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) if and to the extent that Indemnitee
has otherwise actually received such payment under this Indemnification
Agreement or any insurance policy, contract, agreement or otherwise, except in
respect of any indemnity exceeding such prior payment.

Section 7.        Certain Definitions and Rules of Construction. For purposes of
this Indemnification Agreement, the following definitions and rules of
construction shall apply:

(a)        The term “Action” shall mean any actual, threatened, pending or
completed action, suit, proceeding, alternative dispute mechanism, or inquiry
whether civil, criminal, legislative, administrative or investigative,
including, without limitation, any action, suit or proceeding by a
quasi-governmental agency, stock exchange or other self regulatory organization
to which Indemnitee was, is or is threatened to be made a party to or witness or
other participant in by reason of the fact that Indemnitee is or was or has
agreed to serve at the request of the Corporation as a director, officer,
employee or agent of the Corporation, or while serving as a director or officer
of the Corporation, or while serving or agreeing to serve at the request of the
Corporation as a director, officer, employee or agent of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or Other Enterprise. The term





--------------------------------------------------------------------------------

7

“Action” shall be broadly construed and includes, without limitation, the
investigation, preparation, prosecution, defense, settlement, arbitration and
appeal of, and the giving of testimony in, any actual, threatened, pending or
completed claim, action, suit or proceeding, whether civil, criminal,
legislative, administrative or investigative, including, without limitation, any
action, suit or proceeding by a quasi-governmental agency, stock exchange or
other self regulatory organization.

(b)        The phrase “by reason of the fact that Indemnitee is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of the Corporation, or while serving as a director or officer
of the Corporation, is or was serving or has agreed to serve at the request of
the Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of
another corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or Other Enterprise by reason of any action alleged
to have been taken or omitted in any such capacity, whether the basis of such
Action is alleged action in an official capacity as a director, officer,
employee or agent or in any other capacity while serving as a director, officer,
employee or agent” shall be broadly construed and includes, without limitation,
any actual or alleged act or omission to act.

(c)        The term “Corporation” means The Cheesecake Factory Incorporated, a
Delaware corporation, and includes, without limitation and in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was Serving at the Request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or Other Enterprise, shall stand in the same
position under the provisions of this Indemnification Agreement with respect to
the resulting or surviving corporation as he or she would have with respect to
such constituent corporation if its separate existence had continued.

(d)        The term “DGCL” means the General Corporation Law of the State of
Delaware.

(e)        The term “Disinterested Director” means a director of the Corporation
who is not a party to the Action in respect of which indemnification is being
sought by Indemnitee.

(f)        The term “Expenses” shall be broadly and reasonably construed and
includes, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements, fees of accountants and other advisors, expert witness
fees, forensic expert fees and costs, retainers and disbursements and advances
thereon, the premium, security for, and other costs relating to any bond
(including cost bonds, appraisal bonds or their equivalents) other out-of-pocket
costs and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Corporation or any third party,
provided that the rate of compensation and estimated time involved is approved
by the Board of Directors, which approval shall not be unreasonably withheld or
delayed), actually and reasonably incurred by Indemnitee in connection with
either the





--------------------------------------------------------------------------------

8

investigation, defense, settlement or appeal of an Action or establishing or
enforcing a right to indemnification under this Indemnification Agreement,
Section 145 of the DGCL or other applicable law, the Corporation’s Certificate
of Incorporation, or the Corporation’s Bylaws.

(g)        The term “Indemnitee” means the individual named in the preamble to
this Indemnification Agreement.

(h)        The term “Judgments, Fines and Amounts Paid in Settlement” shall be
broadly construed and includes, without limitation, all direct and indirect
liabilities, losses, judgments and payments of any type or nature whatsoever
(including, without limitation, any amounts paid in settlement and all penalties
and amounts required to be forfeited or reimbursed to the Corporation), as well
as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan).

(i)        The term “Other Enterprises” includes, without limitation, employee
benefit plans.

(j)        The term “Serving at the Request of the Corporation” includes,
without limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries. For the avoidance of doubt, actions by Indemnitee
on behalf of or for the benefit of a corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or Other Enterprise
controlled by, controlling or under common control with the Corporation are
presumed to be made “Serving at the Request of the Corporation.”

(k)        The term “shall” shall be construed as mandatory.

(l)        A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation”.

Section 8.        Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Corporation is not obligated pursuant to
this Indemnification Agreement:

(a)        Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to an Action (or part thereof) initiated by Indemnitee,
except with respect to an Action brought to establish or enforce a right to
indemnification or advancement of Expenses, unless such Action (or part thereof)
was authorized by, consented to, or ratified by the Board of Directors of the
Corporation.

(b)        Non-compete and Non-disclosure. To indemnify Indemnitee in connection
with proceedings or claims involving the enforcement by the Corporation of
non-compete and/or non-disclosure agreements or the non-compete and/or
non-disclosure provisions of employment, consulting or similar agreements the
Indemnitee may be a party to with the Corporation, or any subsidiary of the
Corporation or any other applicable foreign or domestic corporation,
partnership, joint venture, trust or Other Enterprise, if any.





--------------------------------------------------------------------------------

9

Section 9.        Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Indemnification Agreement for
amounts paid in settlement of any Action without the Corporation’s prior written
consent, which shall not be unreasonably withheld or delayed. Unless the
Corporation pays or agrees to pay on Indemnitee’s behalf, the Corporation shall
not settle any Action in any manner that would impose any judgment, fine,
penalty or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld or delayed.

Section 10.      Savings Clause. If any provision or provisions of this
Indemnification Agreement is invalidated on any ground by any court of competent
jurisdiction, then the Corporation shall nevertheless indemnify Indemnitee as to
Expenses and Judgments, Fines and Amounts Paid in Settlement with respect to any
Action to the full extent permitted by any applicable portion of this
Indemnification Agreement that shall not have been invalidated and to the full
extent permitted by applicable law.

Section 11.      Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
Expenses and Judgments, Fines and Amounts Paid in Settlement with respect to any
Action, in an amount that is just and equitable in the circumstances, taking
into account, among other things, contributions by other directors and officers
of the Corporation or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct set forth in
Section 1 hereof, or (ii) any limitation on indemnification set forth in Section
6(c), 8 or 9 hereof.

Section 12.      Form and Delivery of Communications. Any notice, request or
other communication required or permitted to be given to the parties under this
Indemnification Agreement shall be in writing and either delivered in person or
sent by telecopy, telex, telegram, overnight mail or courier service, or
certified or registered mail, return receipt requested, postage prepaid, to the
parties at the following addresses (or at such other addresses for a party as
shall be specified by like notice):

If to the Corporation:

26901 Malibu Hills Road
Calabasas Hills, CA 91301
Attn: General Counsel
Facsimile: (818) 871-3110

If to Indemnitee:

26901 Malibu Hills Road
Calabasas Hills, CA 91301
Attn:
Facsimile:





--------------------------------------------------------------------------------

10

Section 13.      Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Indemnification Agreement shall not be
deemed exclusive of any other rights which Indemnitee may have under any
provision of law, the Corporation’s Certificate of Incorporation or Bylaws, in
any court in which a proceeding is brought, the vote of the Corporation’s
stockholders or Disinterested Directors, other agreements or otherwise, and
Indemnitee’s rights hereunder shall continue after Indemnitee has ceased acting
as an agent of the Corporation and shall inure to the benefit of the heirs,
executors and administrators of Indemnitee. However, no amendment or alteration
of the Corporation’s Certificate of Incorporation or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Indemnification Agreement.

Section 14.      Other Rights of Indemnification. The Corporation hereby
acknowledges that Indemnitee has certain rights to indemnification, advancement
of Expenses and/or insurance provided by Roark Capital and/or certain of its
affiliates (collectively, the “Fund Indemnitors”).  The Corporation hereby
agrees (a) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
Expenses or to provide indemnification for the same Expenses or liabilities
incurred by Indemnitee are secondary), (b) that it shall be required to advance
the full amount of Expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law and as required by the terms of this
Indemnification Agreement and the Corporation’s Certificate of Incorporation or
Bylaws (or any other agreement between the Corporation and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and (c)
that it irrevocably waives, relinquishes and releases the Fund Indemnitors from
any and all claims against the Fund Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof.   The Corporation further
agrees that no advancement or payment by the Fund Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Corporation shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Corporation.  The Corporation and Indemnitee agree that
the Fund Indemnitors are express third party beneficiaries of the terms of this
Section 14.

Section 15.      Enforcement. The Corporation shall be precluded from asserting
in any judicial proceeding that the procedures and presumptions of this
Indemnification Agreement are not valid, binding and enforceable. The
Corporation agrees that its execution of this Indemnification Agreement shall
constitute a stipulation by which it shall be irrevocably bound in any court of
competent jurisdiction in which a proceeding by Indemnitee for enforcement of
his rights hereunder shall have been commenced, continued or appealed, that its
obligations set forth in this Indemnification Agreement are unique and special,
and that failure of the Corporation to comply with the provisions of this
Indemnification Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Indemnification Agreement, Indemnitee is entitled
to injunctive or mandatory relief directing specific performance by the
Corporation of its obligations under this Indemnification Agreement. The
Corporation shall not make any deductions or set-offs to any amounts payable to
Indemnitee pursuant to this Indemnification Agreement.





--------------------------------------------------------------------------------

11

Section 16.      Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law, as the same exists or may hereafter be amended (but, in the case of any
amendment to the DGCL, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than said law permitted
the Corporation to provide prior to such amendment). If the DGCL is amended
after adoption of this Indemnification Agreement to expand further the
indemnification permitted to directors or officers, then the Corporation shall
indemnify Indemnitee to the fullest extent permitted by the DGCL, as so amended.

Section 17.      Entire Agreement. This Indemnification Agreement and the
documents expressly referred to herein constitute the entire agreement between
the Corporation and Indemnitee with respect to the matters covered hereby, and
any other prior or contemporaneous oral or written understandings or agreements
with respect to the matters covered hereby are expressly superseded by this
Indemnification Agreement; provided, however, with respect to any pending
actions, this Indemnification Agreement shall not limit any broader rights to
indemnification or advancement of Expenses provided under any prior agreement.

Section 18.      Modification and Waiver. No supplement, modification or
amendment of this Indemnification Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Indemnification Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

Section 19.      Successor and Assigns. All of the terms and provisions of this
Indemnification Agreement shall be binding upon, shall inure to the benefit of
and shall be enforceable by the parties hereto and their respective successors,
assigns, heirs, executors, administrators and legal representatives. The
Corporation shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Indemnification Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

Section 20.      Service of Process and Venue. For purposes of any claims or
proceedings to enforce this Indemnification Agreement, the Corporation consents
to the jurisdiction and venue of any federal or state court of competent
jurisdiction in the states of California and Delaware, and waives and agrees not
to raise any defense that any such court is an inconvenient forum or any similar
claim.

Section 21.      Governing Law. This Indemnification Agreement shall be governed
exclusively by and construed and enforced according to the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware. If a court of competent jurisdiction
shall make a final determination that the provisions of the law of any state
other than Delaware govern indemnification by the Corporation of its officers
and directors, then the indemnification provided under this Indemnification
Agreement





--------------------------------------------------------------------------------

12

shall in all instances be enforceable to the fullest extent permitted under such
law, notwithstanding any provision of this Indemnification Agreement to the
contrary.

Section 22.      Employment Rights. Nothing in this Indemnification Agreement is
intended to create in Indemnitee any right to employment or continued
employment.

Section 23.      Counterparts. This Indemnification Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart.

Section 24.      Limitations on Actions. To the maximum extent permitted by Law,
no legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation or any affiliate of the Corporation against
Indemnitee or Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation or its
affiliates shall be extinguished and deemed released unless asserted by timely
filing of a legal action within such two-year period; provided, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

Section 25.      Headings. The section and subsection headings contained in this
Indemnification Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Indemnification Agreement.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Indemnification Agreement has been duly executed and
delivered to be effective as of the date first above written.



  

THE CHEESECAKE FACTORY INCORPORATED,





a Delaware corporation,

















By:

/s/ Matthew Clark







Name:  Matthew Clark







Title:    Executive Vice President,







Chief Financial Officer





    

INDEMNITEE:

















By:

/s/ Paul D. Ginsburg







Name:  Paul D. Ginsburg







Title:    Director



[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------